


EXHIBIT 10.7


SHAREHOLDER AGREEMENT
This Shareholder Agreement (the “Agreement”) is dated as of _____________, 20___
(the “Effective Date”) by and between Stage Stores, Inc., a Nevada corporation
(the “Company”), and __________________ (the “Director”). The Company and the
Director are collectively referred to as the “Parties.”
WHEREAS, the Company adopted, and the Company’s shareholders approved, the 2003
Non-Employee Director Equity Compensation Plan, as it may be amended from time
to time (the “Plan”);
WHEREAS, the Director is a non-employee director of the Company and has received
a copy of the Plan;
WHEREAS, under the Plan a non-employee director may elect to receive the Annual
Retainer, the Chairman Retainer, Special Board Meeting Fees, Committee Meeting
Fees, Committee Chairman Fees and such other compensation as the Company’s Board
of Directors (the “Board) may deem appropriate, as the case may be, in
restricted stock either (i) at the time that such compensation is earned, or
(ii) at a later date;
WHEREAS, any issuance of restricted stock in lieu of cash will be made by the
Company on such terms and conditions as the Board may establish;
WHEREAS, in order to receive restricted stock, a director must, at a minimum,
(a) notify the Company of his or her current election to receive restricted
stock by executing an applicable Election Form, and (b) execute a Shareholder
Agreement by which he or she agrees not to sell any of the restricted stock
until he or she leaves the Board; and
WHEREAS, the Director has executed an applicable Election Form, a copy of which
is attached as Exhibit A to this Agreement and incorporated herein by reference,
where he or she has elected to receive restricted stock in lieu director fees.
NOW THEREFORE, in consideration of the agreements set forth in this Agreement
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
Section 1. Restricted Stock. The Company agrees to deliver to the Director the
number of shares of the Company’s restricted common stock, par value $.01, set
forth in Exhibit B to this Agreement (the “Restricted Stock”) within five (5)
business days of the Effective Date.
Section 2. Legend. The Parties agree that each certificate representing the
Restricted Stock shall bear a restrictive legend consistent with the terms and
conditions established by the Board for the issuance of the Restricted Stock as
well as such other restrictive legends as may be required by law or Securities
and Exchange Commission regulation and shall be in a form substantially as
follows:
The Shares represented by this Certificate have not been registered under the
United States Securities Act of 1933 (the “Act”) and are “restricted securities”
as that term is defined in Rule 144 under the Act. The Shares may not be offered
for sale, sold or otherwise transferred except pursuant to an effective
registration statement under the Act, or pursuant to an exemption from
registration under the Act, the availability of which is to be established to
the satisfaction of the Company. In addition, the rights and obligations of the
holder of this Certificate, and the ability of the holder to transfer the

1

--------------------------------------------------------------------------------




Shares represented by this Certificate, are subject to the terms and conditions
of a Shareholder Agreement, a copy of which can be obtained from the Company
upon written request.
Section 3. Restrictions on Transferability. In addition to the restrictions
contained in the restrictive legend set forth in Section 2 of this Agreement,
the Director agrees not to sell any of the Restricted Stock until he or she
leaves the Board and then only in compliance with applicable securities laws.
Section 4. Attempted Transfers in Violation of Transfer Restrictions. Any
attempt to sell, pledge, give or otherwise transfer an interest in the
Restricted Shares in violation of this Agreement shall be void and the Company
shall refuse to register the Restricted Shares in question in the name of the
transferee or pledgee.
Section 5. Compliance with Securities Laws
Section 5.01. Investment Representation. The Director represents to the Company
that (a) the Restricted Shares have been acquired for investment and not with a
view to the sale or distribution thereof within the meaning of the Securities
Act of 1933, as amended (the “Securities Act”); (b) that he or she has no
present intention of selling, pledging, giving, or otherwise disposing of any of
the Restricted Shares for his own account; and (c) that no one else has or will
have a beneficial ownership in any of the Restricted Shares.
Section 5.02. Restricted Securities. The Shareholder acknowledges and
understands that (a) the Restricted Shares are restricted, that they are being
issued to him or her in a private transaction, and that the Restricted Shares
have not been registered under the Securities Act or the securities laws of any
states in reliance on exemptions from the registration requirements of the
Securities Act and state securities laws; (b) the Restricted Shares are subject
to restrictions on transferability and may not be transferred or resold except
as permitted under the Securities Act and applicable state laws pursuant to
registration or an exemption from registration; (c) this Agreement contains
additional restrictions on the transferability of the Restricted Shares; (d) the
Restricted Shares have not been approved or disapproved by the Securities and
Exchange Commission or any other regulatory authority; (e) each certificate
evidencing the Restricted Shares will bear a legend substantially in form to
that set forth in Section 2 of this Agreement; and (f) if the Company so
requests, the Shareholder shall deliver an opinion of counsel satisfactory to
the Company and its counsel, to the effect that the proposed transfer of the
Restricted Shares at such time will not violate the Securities Act or applicable
state securities laws.    
Section 6. Miscellaneous
Section 6.01. Binding Effect. This Agreement shall be binding upon the Parties
and their heirs, executors, administrators, successors, assigns.
Section 6.02. Waiver. A party’s failure to insist on compliance or enforcement
of any provision of this Agreement, shall not effect the validity or
enforceability or constitute a waiver of future enforcement of that provision or
of any other provision of this Agreement by that party or the other party.
Section 6.03. Governing Law. This Agreement shall in all respects be subject to,
and governed by, the laws of the State of Texas. The Parties agree that
jurisdiction for any action to enforce this Agreement shall be in a state or
federal court located in Harris County, Texas. The prevailing party in an action
to enforce this Agreement shall be entitled to recover its costs, including
attorneys fees, from the non-prevailing party.



2

--------------------------------------------------------------------------------




Section 6.04. Severability. The invalidity or unenforceability of any provision
in this Agreement shall not in any way affect the validity or enforceability of
any other provision and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision had never been in the Agreement.
Section 6.05. Entire Agreement. The Parties expressly acknowledge that this
Agreement constitute the entire agreement between the Parties concerning the
subject matter contained herein, and that unless otherwise provided in this
Agreement, any other agreements or understandings, oral or written, of any
nature concerning such matters are superseded and revoked.
Section 6.06. Amendment. This Agreement shall not be modified or amended except
writing signed by the Parties.
Section 6.07. Term. This Agreement shall commence on the Effective Date and
shall terminate upon the occurrence of the earlier of the following events:
(a) mutual written agreement of the Parties, or (b) such time as the Director is
no longer on the Board. Provided, however, any restrictions on transferability
imposed by state or federal securities laws shall survive the termination of
this Agreement.
Section 6.08. Counterparts/Facsimile. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. A facsimile or other
reproduction of this Agreement may be executed by one or more of the Parties,
and an executed copy of this Agreement may be delivered by one or more of the
Parties by facsimile or similar instantaneous electronic transmission device
pursuant to which the signature of, or on behalf of, such party can be seen, and
such execution and delivery shall be considered valid, binding and effective for
all purposes. At the request of a party, the other party agree to execute an
original of this Agreement as well as any facsimile or other reproduction of
this Agreement.
Section 6.09. Notices. Any and all notices required by this Agreement shall be
deemed to be sent or delivered when personally delivered to the recipient or
when mailed by certified or registered mail, with proper first class postage
attached thereto, to the Parties as follows: (a) in the case of the Company, to
its registered office as shown in its most recent Form 10‑K as filed with the
SEC, and (b) in the case of the Director, at the Director’s address appearing on
the books of the Company or at such other address as may be designated by the
Director.
Section 6.10. Headings. The section headings in this Agreement are inserted for
convenience only and are not part of the Agreement.
IN WITNESS WHEREOF, the Parties have executed this Shareholder Agreement as of
the Effective Date.
"COMPANY"
Stage Stores, Inc.




By:________________________________________
Please Print: ____________________________
       Title: _________________________________




"DIRECTOR"




___________________________________________ 
Please Print: ________________________________




3

--------------------------------------------------------------------------------




EXHIBIT A
ANNUAL ELECTION REGARDING DIRECTOR FEES UNDER
THE 2003 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN
I, ____________________, being a non-employee member of the Board of Directors
of Stage Stores, Inc., hereby elect, under the 2003 Non-Employee Director Equity
Compensation Plan, as amended from time to time (the “Plan”), to:
DEFERRED STOCK UNITS ELECTION:


_________
1.    Defer the following amount of my Total Annual Retainer Fees* to acquire
Deferred Stock Units pursuant to the provisions of the Plan:

(a)
_____% of the Total Annual Retainer Fees to be earned by me during the Term Year
beginning ____________ ___, 20___; or

(b)
$____________ of the Total Annual Retainer Fees to be earned by me during the
Term Year beginning ____________ ___, 20___.

RESTRICTED STOCK ELECTION:


_________
2.    Receive the following amount of my Total Annual Retainer Fees in the form
of Restricted Stock pursuant to the provisions of the Plan:

(a)
_____% of the Total Annual Retainer Fees to be earned by me during the Term Year
beginning ____________ ___, 20___; or

(b)
$____________ of the Total Annual Retainer Fees to be earned by me during the
Term Year beginning ____________ ___, 20___.

I acknowledge that (i) except as elected above, all remaining Total Annual
Retainer Fees shall be paid to me in cash and (ii) in the event that I fail to
make a timely election, I shall receive all of my Total Annual Retainer Fees in
cash during that election period.


_______________            _________________________________________
Date                                     Signature of Director


*Total Annual Retainer Fees means the sum of a Director’s Annual Retainer,
Chairman Retainer, Special Board Meeting Fees, Committee Meeting Fees, Committee
Chairman Fees, and such other compensation as the Board may deem appropriate, as
applicable. All other capitalized terms shall have the meaning as defined in the
Plan.


PLEASE NOTE THAT THIS ELECTION SHALL REMAIN IN EFFECT FOR EACH SUBSEQUENT TERM
YEAR UNLESS THE ELECTION IS CHANGED OR REVOKED DURING THE 30-DAY PERIOD PRIOR TO
ANY SUBSEQUENT TERM YEAR

--------------------------------------------------------------------------------



FOR COMPANY USE ONLY
Date Received _______________ Received By _____________________________________









4

--------------------------------------------------------------------------------




EXHIBIT B
RESTRICTED STOCK
(20___-20___ TERM YEAR)
Name: _________________________________
Shares of Restricted Stock: _______________



5